Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 18 February 2022.
The application has been amended as follows: 
	Claim 1: Please change “at least baicalin and/or a derivative thereof and/or a plant extract containing said compound(s)” to instead recite “at least baicalin and/or a derivative thereof and/or a plant extract containing said baicalin and/or derivative thereof”



	Claim 20: Please change “The composition according to claim 2, wherein the baicalin of formula (II) and/or one of the compounds of formula (I) are present” to instead recite “The composition according to claim 2 or 3, wherein the baicalin of formula (II) or one of the compounds of formula (I) are present”

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor make obvious magnesium sulfate or calcium chloride in combination with baicalin or derivative thereof, vitamin B3 or derivative thereof, and caffeine in a water-in-oil emulsion.  The closest prior art of Chen et al. do not teach the polyvalent metal cation salt.  The data provided shows that monovalent salts and polyvalent salts are not functionally equivalent and thus the claimed stability would not have been expected when adding magnesium sulfate or calcium chloride to the composition of Chen et al.  Thus the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615